862 F.2d 870Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert W. MANNING, Plaintiff-Appellant,v.Lee Randolph HARRISON, Defendant-Appellee.
No. 88-7691.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 28, 1988.Decided:  Nov. 14, 1988.

Robert W. Manning, appellant pro se.
Lucretia A. Carrico, for appellee.
Before K.K. HALL, JAMES DICKSON PHILLIPS and SPROUSE, Circuit Judges.
PER CURIAM:


1
Robert W. Manning appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.1   Manning v. Harrison, C/A No. 87-555-R (E.D.Va. June 27, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.



1
 Manning's complaint also challenges the length of his confinement.  As such, the complaint is properly brought as a habeas action after exhaustion of state remedies.  We note that the district court's dismissal of Manning's Sec. 1983 action will not affect his ability to pursue habeas relief